Citation Nr: 0302026	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  97-14 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than February 14, 
1996 for a 10 percent evaluation for allergic rhinitis with 
conjunctivitis.

(The issue of the entitlement to an increased rating for 
allergic rhinitis with conjunctivitis will be the subject of 
a later decision of the Board.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel




INTRODUCTION

It appears that the appellant served on active duty from 
November 1987 to November 1991, but his service remains to be 
verified.

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) at Cleveland, Ohio.

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for allergic rhinitis 
with conjunctivitis, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the development is completed, 
the Board will provide notice thereof as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing any response, the Board will prepare a separate 
decision addressing this issue.

In a brief submitted to the Board in January 2003, the 
appellant's representative asserted a claim of entitlement to 
service connection for sinusitis.  This claim has not been 
adjudicated by the RO, nor is it inextricably intertwined 
with the issues on appeal.  It is therefore referred to the 
RO for appropriate action.


FINDING OF FACT

On January 16, 2003, before it promulgated a decision in the 
appeal, the Board received the written statement of the 
appellant asserting that he wished to withdraw his appeal of 
the issue of entitlement to an effective date earlier than 
February 14, 1996 for a 10 percent evaluation for allergic 
rhinitis with conjunctivitis and the written statement of the 
appellant's representative asserting that this appeal was 
withdrawn.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b),(c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(5).  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b).  Withdrawal may be made by the appellant 
or by his or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. 
§ 20.204(c).  The appellant has withdrawn this appeal in his 
own written statement submitted to the Board.  The 
appellant's representative has also submitted a written 
statement to the Board notifying it that this appeal is 
withdrawn.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration, and the Board does 
not have jurisdiction to review the appeal.  Accordingly, the 
appeal is dismissed without prejudice.


ORDER

The appeal is dismissed.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

